UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
JANIS C. LATIMORE,            )
                              )
                Plaintiff,    )
                              )
     v.                       )      Civ. Action No. 10-1231(EGS)
                              )
MARIA SANTIAGO,               )
                              )
                Defendant.    )
______________________________)


                           MEMORANDUM OPINION

      On May 3, 2010 plaintiff, proceeding pro se, filed this

action in Superior Court alleging her employer made false

accusations against her.    On July 21, 2010, defendant removed the

case to this Court, and on July 27, 2010 defendant filed a motion

to dismiss.   Doc. Nos. 1, 3.

      On August 30, 2010, the court issued an order in accordance

with Fox v. Strickland, 827 F.2d 507 (D.C. Cir. 1988).     Doc. No.

6.   The order advised plaintiff that if she failed to respond to

defendant’s motion the court could treat the motion as conceded

and enter judgment in favor of defendant pursuant to Local Civil

Rule 7(b).    Rule 7(b) states, in relevant part, that if a

memorandum of points and authorities is not filed, “the Court may

treat the motion as conceded.”    LCvR 7(b).

      Plaintiff has not filed a memorandum of points and

authorities in opposition to defendant’s motion to dismiss.

Consequently, the court will deem the motion as conceded and
DISMISS this action without prejudice to refiling.   An appropriate

order accompanies this memorandum opinion.


Signed:   EMMET G. SULLIVAN
          United States District Judge
          November 29, 2010




                                2